The decree appealed from will be affirmed, for the reasons expressed in the opinion delivered by Vice-Chancellor Sooy in the court of chancery, with the following reservation: We consider that the transfer by an executor banking institution of the decedent's funds on deposit with it at the time of the death to the separate account designated in the statute involves more than a mere bookkeeping entry; but this does not affect the conclusion reached by the vice-chancellor for the reason that, in our opinion, the trust company had, between December 27th, 1932, when it qualified as an executor, and February 23d 1933, when it froze its assets, reasonable time within which to take the steps incident to the transfer.
For affirmance — THE CHIEF-JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None. *Page 508